Exhibit 99.1 IESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 Toronto, Ontario – October 26, 2010 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and nine months ended September 30, 2010. (All amounts are in thousands of United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Reported revenues increased $167.9 million or 62.5% from $268.4 million in the third quarter of 2009 to $436.3 million in the third quarter of 2010.Excluding third quarter revenues from the acquisition of Waste Services, Inc. (“WSI”), $125.7 million, reported revenues increased $42.2 million or 15.7%.Foreign currency exchange (“FX”) also contributed to the increase in reported revenues and accounts for $15.1 million of the comparable change. Excluding the impact of FX, organic gross revenue, which includes intercompany revenues, grew 6.5% in Canada.Core price and volume growth, 2.7% and 4.2%, respectively, were the largest contributors to organic gross revenue growth in Canada.Higher fuel surcharges and recycling and other pricing also grew quarter over quarter by 0.5% and 0.4%, respectively.In the U.S., organic gross revenues increased 3.9%.We realized core price growth of 1.5%, a fuel surcharge increase of 0.5%, recycling and other pricing growth of 0.7%, while volume growth increased 1.2% comparatively.All revenue growth components outlined above have been prepared on a comparable basis, as if WSI’s operations were combined with ours in the current and previously comparable quarter. Strong revenue growth translated into strong adjusted EBITDA(A) and operating income growth.Adjusted EBITDA(A) was $126.3 million in the third quarter of 2010 versus $79.4 million in the same quarter a year ago.Excluding the impact of FX, adjusted EBITDA(A) was $121.5 million, an increase of $42.2 million or 53.1% period-to-period.Our third quarter adjusted EBITDA(A) margin was 29.0% and adjusted operating income was $63.5 million in the quarter versus $37.4 million in the comparative period a year ago.Holding FX constant, adjusted operating income amounted to $60.8 million, an increase of $23.3 million or 62.4% over the comparative period. We also generated higher adjusted net income quarter over quarter.Adjusted net income for the third quarter of 2010 was $31.7 million, or $0.26 per weighted average diluted share (“diluted share”), compared to $19.8 million, or $0.21 per diluted share in the comparative period.Adjusted net income excluding the impact of FX was $28.9 million, representing an increase of $9.1 million over the year ago period. Free cash flow(B) for the quarter totalled $63.3 million compared to $38.5 million in the comparative period last year.Our free cash flow(B) yield was 14.5% in the quarter compared to 14.3% in the third quarter of 2009.Excluding the impact of FX, free cash flow(B) was $60.3 million, representing a 56.6% increase over the same period a year ago.Free cash flow(B) growth was the result of a strong operating performance, which was partially offset by higher interest expense, capital and landfill purchases and higher cash taxes.The increase in each of these measures is largely attributable to the acquisition of WSI. “The third quarter brought about a significant change to our Company’s operating and financial profile with our successful acquisition of WSI,” said Keith Carrigan, Vice Chairman and Chief Executive Officer of IESI-BFC Ltd.“We have been extremely pleased with the contributions from WSI’s people and assets to our third quarter results and we are even more confident than we were a quarter ago, that we will realize the upper end of our expected synergies.We are also on track to meet our earnings guidance for this year on all measures.It is a testament to our bottom-up approach and strategic vision that we employ everyday which has resulted in a free cash flow(B) margin expansion of 20 basis points compared to the same period a year ago.We are also encouraged with the organic growth in our pre-existing business.Once again we delivered strong organic revenue growth, but at the same time we haven’t lost sight of our strategy of growth through strategic acquisition.We completed six “tuck-in” acquisitions in the third quarter including the southern Louisiana-based SWDI LLC (“SWDI”) acquisition which is one of the largest private solid waste services providers in Louisiana.” 1 Mr. Carrigan continued, “The Canadian government mandated divestiture of certain WSI assets has proceeded very well.We divested of assets in two markets in the quarter and a third shortly after the quarter's end.Proceeds from the sale of these assets were used to pay down debt.We expect to complete the sale of the remaining assets prior to the end of this year”. “Our goal for the balance of 2010 is to remain focused on realizing the synergies from our acquisition of WSI and to continue to improve our combined business, which will include further strategic “tuck-in” acquisitions.We like where we are today and we like our prospects for the future.We view our blend of a strong balance sheet, strong free cash flows(B), the strategic compliment of assets and a great management team and employee base, as being the attributes necessary for continued success”. For the nine months ended September 30, 2010, revenue was $999.9 million, compared with revenues of $746.0 million in the year ago period.Contributions to year-to-date revenues from our acquisition of WSI totalled $125.7 million.Holding FX constant, year-to-date revenue would have been $955.2 million.Adjusted operating income was $145.8 million compared with $94.5 million in the same period in 2009.Year-to-date adjusted operating income would have been $136.6 million, an increase of 44.4% over 2009, holding FX constant.Adjusted EBITDA(A) for the year-to-date period was $290.8 million compared to $215.1 million in 2009 and would have been $275.2 million holding FX constant.Our year-to-date free cash flow(B) increased to $149.3 million up from $90.6 million in the year ago period and our free cash flow(B) yield increased 280 basis points to 14.9% from 12.1% in the year ago period. For the nine months ended September 30, 2010, adjusted net income was $73.7 million, or $0.72 per weighted average diluted share, compared with $44.5 million or $0.54 per share in the year ago period. Financial and Other Highlights For the Three Months Ended September 30, 2010 ·Revenues increased $167.9 million or 62.5% ·Revenues increased $27.1 million or 10.1%, excluding the impact of WSI and FX ·Adjusted EBITDA(A) increased $42.2 million or 53.1%, excluding the impact of FX ·Adjusted EBITDA(A) margin, on a reported basis, was 29.0% ·Free cash flow(B) increased $21.8 million or 56.6%, excluding the impact of FX ·Free cash flow(B) yield of 14.5% ·Adjusted net income per diluted share, $0.26 ·Core price increased 2.7% in Canada and 1.5% in the U.S., prepared on a comparable basis ·Volumes increased 4.2% in Canada and 1.2% in the U.S., prepared on a comparable basis For the Nine Months Ended September 30, 2010 ·Revenues increased $253.9 million or 34.0% ·Revenues increased $82.0 million or 11.0%, excluding the impact of WSI and FX ·Adjusted EBITDA(A) increased $60.1 million or 28.0%, excluding the impact of FX ·Adjusted EBITDA(A) margin, on a reported basis, was 29.1% ·Free cash flow(B) increased $49.3 million or 54.4%, excluding the impact of FX ·Free cash flow(B) yield of 14.9% ·Adjusted net income per diluted share, $0.72 ·Core price increased 3.3% in Canada and 1.9% in the U.S., prepared on a comparable basis ·Volumes increased 5.4% in Canada and 2.0% in the U.S., prepared on a comparable basis Other Highlights for the Three and Nine Months Ended September 30, 2010 WSI Acquisition On November 11, 2009, we executed an Agreement and Plan of Merger (the “Agreement”) with WSI.The Agreement provided for our wholly-owned subsidiary (“Merger Sub”) to merge with and into WSI, with WSI surviving the merger as our wholly-owned subsidiary.We completed the acquisition on July 2, 2010. We executed the transaction pursuant to our strategy of growth through acquisition.Specifically, we believe that the acquisition will provide us with the opportunity to diversify our business across U.S. and Canadian markets, customer segments and service lines.In addition, the transaction enables us to increase our internalization in the Canadian and U.S. 2 northeast markets.We also believe that the acquisition of WSI will create annual synergies and free cash flow(B) and earnings per share accretion, which we expect will enhance short-term and long-term returns to shareholders.We plan to direct the expected additional cash flow resulting from the performance of the combined companies towards any combination of the following: growth, accretive acquisitions, debt reduction or dividend payments. In connection with our acquisition of WSI, we issued 27,971 of our common shares representing 0.5833 of our shares for each WSI common stock that was issued by WSI and outstanding on July 2, 2010 and we assumed WSI’s unexercised and outstanding options and warrants on closing as well. As outlined in the “Long-term debt” section of this press release, we amended and restated our long-term debt facilities in Canada and the U.S. in conjunction with the acquisition of WSI.In addition, the credit facilities were upsized to reflect the newly combined operations in both Canada and the U.S.Pricing was increased to levels commensurate with market and maturities were extended to four years from the close of the transaction.We used a portion of these facilities to repay WSI’s outstanding indebtedness on closing. On the closing of the WSI acquisition, we expected our pro forma adjusted EBITDA(A) ratio, prepared on a combined basis and assuming FX parity, to be approximately 2.7 times.However this ratio on closing was approximately 2.6 times.As of September 30, 2010, our pro forma adjusted EBITDA(A) ratio is approximately 2.4 times. Other Acquisitions In the third quarter, we also completed six “tuck-in” acquisitions, of which five were in our U.S. south segment and one in our U.S. northeast segment.These “tuck-in” acquisitions included SWDI, for which consideration was approximately $55,100.These “tuck-in” acquisitions were financed from availability on our U.S. credit facility. 2010 Outlook We provided our updated outlook for 2010 in our second quarter earnings release which remains unchanged.Our outlook included the acquisition of WSI, several “tuck-in” acquisitions completed in the first and second quarters of 2010 and the SWDI LLC acquisition we completed on July 1, 2010.Our outlook assumed no change in the current economic environment and excluded the impact of any additional acquisitions.For the purposes of our estimates, we assumed a Canadian to U.S. currency exchange rate of $0.952. The outlook provided below is forward looking.Our actual results may differ materially and are subject to risks and uncertainties which are outlined in the forward-looking statements section of this press release. ·Revenue is estimated to be in a range of $1.395 to $1.415 billion ·Adjusted EBITDA(A) is estimated to be in a range of $405 to $417 million ·Amortization expense, as a percentage of revenue, is estimated to be in a range of 14.5% to 15.0% ·Capital and landfill expenditures are estimated to be in a range of $127 to $137 million ·The effective tax rate is estimated to be around 37.5% to 38.5% of income before income tax expense and net loss from equity accounted investee ·Cash taxes are estimated to be between $38 to $39 million ·Free cash flow(B) is estimated to be in a range of $190 to $200 million ·Expected annual cash dividend of $0.50 Canadian (“C”) per share, payable on a quarterly basis Financial Reporting Changes We announced that for the interim period ending September 30, 2010 and the year ending December 31, 2010, we have been granted exemptive relief by the Canadian securities regulatory authorities which permits us to discontinue the preparation and filing of a reconciliation of our reported financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) to Canadian generally accepted accounting principles (“Canadian GAAP”).We believe that this reconciliation, which would no longer be required under proposed changes to Canadian securities laws, is of limited use to investors as we have been reporting in U.S. GAAP since March 31, 2009, and the changes in our business since that time (including the July 2010 acquisition of WSI) mean that the Canadian GAAP-reconciled financial information is no longer readily comparable between periods or years. 3 In connection with our acquisition of WSI on July 2, 2010, WSI’s Canadian and Floridian operating results are included in our Canadian and U.S. south segments, respectively, and have been included with our own since the date of acquisition.In addition, we have removed corporate allocated costs from the results of our reportable segments.Accordingly, expenses specific to corporate activities will be presented separately from those presented for our reporting segments for each current and comparative period presented. Financial Highlights (in thousands of U.S. dollars, except per weighted average share amounts, unless otherwise stated) Three months ended September 30 Nine months ended September 30 (unaudited) (unaudited) (unaudited) (unaudited) Operating results Revenues $ Operating expenses Selling, general and administration ("SG&A") Restructuring expenses - - Amortization Net loss (gain) on sale of capital and landfill assets 50 ) ) ) Operating income Interest on long-term debt Net foreign exchange (gain) loss ) 61 14 Net (gain) loss on financial instruments ) ) ) Conversion costs - 93 - Other expenses 44 Income before income tax expense and net loss from equityaccounted investee Income tax expense Net loss from equity accounted investee 70 - - Net income $ Net income per weighted average share, basic $ Net income per weighted average share, diluted $ Weighted average number of shares outstanding (thousands),basic Weighted average number of shares outstanding (thousands),diluted Adjusted EBITDA(A) $ Adjusted operating income $ Adjusted net income $ Adjusted net income per weighted average share, basic $ Adjusted net income per weighted average share, diluted $ Replacement and growth expenditures (see page 13) Replacement expenditures $ Growth expenditures Total replacement and growth expenditures $ Free cash flow(B) Free cash flow(B) $ Free cash flow(B) per weighted average share, diluted $ Dividends Dividends declared (shares) $ Dividends declared (participating preferred shares ("PPSs")) Total dividends declared $ 4 Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Current Average Cumulative Average Current Average Cumulative Average December 31 $ $ March 31 $ June 30 $ September 30 $ FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the impact of FX on select consolidated results for the three and nine months ended September 30, 2010. Three months ended September 30, September 30, September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring costs - Amortization Net (gain) loss on sale of capital and landfill assets ) 52 39 11 50 Operating income Interest on long-term debt Net foreign exchange loss (gain) 61 ) ) (9 ) ) Net loss (gain) on financial instruments ) Conversion costs 93 ) - - - Other expenses 44 20 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee - 64 64 6 70 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Free cash flow(B) $ 5 Nine months ended September 30, September 30, September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring costs - Amortization Net gain on sale of capital and landfill assets ) Operating income Interest on long-term debt Net foreign exchange loss ) 22 (8 ) 14 Net gain on financial instruments ) ) ) 36 ) Conversion costs ) - - - Other expenses 20 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee - 13 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Free cash flow(B) $ 6 Management’s Discussion (all amounts are in thousands of U.S. dollars, unless otherwise stated) Segment Highlights Three months ended September 30 Change Change (as reported) (holding FX constant with the comparative period) (2010 holding FX constant with the comparative period less 2009 as reported) (as reported) (2010 as reported less 2009 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Corporate $ ) $ ) $ ) $ ) $ ) Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Corporate $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Corporate $ ) $ ) $ ) $ ) $ ) 7 Segment Highlights (continued) Nine months ended September 30 Change Change (as reported) (holding FX constant with the comparative period) (2010 holding FX constant with the comparative period less 2009 as reported) (as reported) (2010 as reported less 2009 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ ) $ ) $ ) $ ) $ ) Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Corporate $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ ) $ ) $ ) $ ) $ ) 8 Revenues Gross revenue by service type The following tables compare gross revenues for the three and nine months ended September 30, 2010 to the comparative periods by service offering.These tables only include WSI’s results for the period since the date of acquisition. Three months ended September 30, 2010 Three months ended September 30, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars (*) Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Intercompany ) Revenues $ Nine months ended September 30, 2010 Nine months ended September 30, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars (*) Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Intercompany ) Revenues $ (*) amounts have been adjusted to conform to the current period presentation. 9 Gross revenue growth or decline components – expressed in percentages and excluding FX (prepared on a comparable basis for 2010) As a result of our acquisition of WSI, we have prepared the table below on a “comparable basis”, which includes WSI’s results as if WSI’s operations were combined with ours in the current and previously comparable quarter.However, component percentages presented for 2009 have not been prepared on a comparable basis and accordingly do not include WSI’s results. Three months ended September 30, 2010 Three months ended September 30, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) Total price growth (decline) ) Volume ) Total organic gross revenue growth (decline) ) Acquisitions Total gross revenue growth (decline) ) Nine months ended September 30, 2010 Nine months ended September 30, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) ) Total price growth (decline) ) Volume ) ) Total organic gross revenue growth (decline) ) Acquisitions Total gross revenue growth (decline) ) Three months ended The increase in Canadian segment gross revenues is due in large part to the acquisition of WSI.On a “comparable basis”, prepared as if WSI’s operations were combined with ours in the current and previously comparable quarter, our Canadian segment delivered solid price and volume growth in almost every service offering. Higher organic gross revenue growth delivered by BFI Canada’s Canadian operations was partially offset by a lower comparable performance from WSI’s Canadian operations.The divestiture of certain assets in the current quarter resulted in a comparable decline in commercial volumes, as expected.However, we enjoyed healthier comparable pricing that more than compensated for the divested volume decline.Comparable volume gains are the result of higher landfill volumes, new contract wins and strong organic growth.Other “tuck-in” acquisitions, FX, and higher fuel surcharges also contributed to the comparable increase. Similar to our Canadian segment, gross revenues in our U.S. south segment benefited from the acquisition of WSI.With the exception of our industrial service line and pricing in our material recovery facilities, all other service lines delivered pricing and volume growth on a comparable basis.Lower pricing in our industrial service line and material recovery facilities was more than offset by comparable volume gains.Higher fuel surcharges and acquisitions contributed to the balance of this segments comparable gross revenue growth. Gross revenues in our U.S. northeast segment increased as well.Excluding landfill pricing, all of our service lines enjoyed higher price, or pricing that was largely unchanged, over the year ago period.The mix of waste materials lowered comparative landfill pricing period over period.Higher comparative landfill, industrial and recycling and other volumes contributed to the increase in gross revenues, which together more than offset declines in our other service offerings. Marginally higher fuel surcharges and acquisitions contributed to the balance of this segments gross revenue growth. 10 Nine months ended The increase in Canadian segment gross revenues is attributable to the acquisition of WSI and organic and other “tuck-in” acquisition growth.Similar to the three months ended, higher organic gross revenue growth delivered by BFI Canada’s Canadian operations was partially offset by a lower comparable performance from WSI’s Canadian operations.On a comparable basis, year-to-date residential pricing was down slightly, but contract wins boosted volumes resulting in a strong contribution to gross revenues from this service line.As mentioned above, divestitures have impacted comparable commercial volumes, but stronger year-to-date pricing far outpaced the comparable impact divested volumes had on gross revenues.All other service lines contributed to higher comparable pricing and volumes.Fuel surcharges, FX, and commodity pricing has also contributed to the year-to-date increase. On a year-to-date basis, U.S. south segment gross revenues increased on the back of pricing growth.Pricing growth is the result of growth in most service lines.Our industrial line was our only service line where comparative pricing was largely unchanged.All of this segments service lines delivered volume growth on a comparable basis to the year ago period.Other “tuck-in” acquisitions, recycled material prices and fuel surcharges also contributed to gross revenue growth period-to-period. On a year-to-date basis, gross revenue growth in our U.S. northeast segment benefited from stronger year over year pricing.Landfill pricing was the only service line that experienced a year-to-date decline.Attracting volumes at our landfills in combination with the mix of waste materials received is the primary cause for the pricing decline.The return of commodity pricing has made a significant contribution to year-to-date revenue growth as did an increase in the volume of materials processed.Volume growth was most pronounced in our landfill and recycling lines and was partially offset by declines in all other service offerings.Acquisitions and marginally higher fuel prices also contributed to year-to-date gross revenue growth. Operating expenses Three months ended The comparative increase in operating expenses is due to FX, our acquisition of WSI, other “tuck-in” acquisitions, and higher collected waste volumes in our pre-existing business.In total, higher disposal, labour, and vehicle operating and maintenance expenses, represent the bulk of the comparative increase.We also incurred higher commodity rebates due to higher comparative commodity pricing.The increase in commodity rebates was most notable in our U.S. northeast and Canadian segments. We continue to integrate WSI into our operations and improve the operating effectiveness of the assets we acquired.We are satisfied that we are realizing the synergies we expected. Nine months ended As outlined above, the acquisition of WSI, other “tuck-in” acquisitions, and organic growth in our pre-existing business are the primary reasons for the increase in disposal, labour, and vehicle operating and maintenance costs.Foreign currency exchange was also a contributor to the year-to-date increase. SG&A expenses Three months ended Excluding the impact of FX, the increase in SG&A expense is due to the acquisition of WSI, other “tuck-in” acquisitions and organic growth.The increase is primarily attributable to higher salaries, facility, and other SG&A costs. Corporate SG&A includes certain executive costs, accounting, internal audit, treasury, investor relations, corporate development, environmental management, information technology, human resources and other administrative support functions.Corporate SG&A also includes transaction and related costs and fair value changes to stock options.The acquisition of WSI is the primary contributor to the increase in corporate SG&A expense. Nine months ended Changes in SG&A expense for the nine months ended are consistent with the reasons outlined above for the three months ended. 11 Free cash flow(B) Purpose and objective The purpose of presenting this non-GAAP measure is to align our disclosure with other U.S. publicly listed companies in our industry.Investors and analysts use this calculation as a measure of our value and liquidity.We use this non-GAAP measure to assess our performance relative to other U.S. publicly listed companies and to assess the availability of funds for growth investment and debt repayment. In 2009, our calculation of free cash flow(B) did not deduct for acquisition and related, and non-recurring, costs.Accordingly, comparative free cash flow(B) amounts have been adjusted to conform to the current period’s presentation. Free cash flow(B) – adjusted EBITDA(A) approach Three months ended September 30 Nine months ended September 30 Change Change Adjusted EBITDA(A) $ Restricted share expense Purchase of restricted shares ) - ) Capital and landfill asset purchases ) Landfill closure and post-closure expenditures ) Landfill closure and post-closure costaccretion expense Interest on long-term debt ) Interest on long-term debt - high yielddefeasance interest - - Non-cash interest expense Current income tax expense ) Free cash flow(B) $ Three months ended Free cash flow(B) increased period over period which is due in large part to the acquisition of WSI.We enjoyed significant improvements to adjusted EBITDA(A) resulting from the acquisition of WSI, other “tuck-in” acquisitions and strong organic revenue growth as detailed in the “Revenue” section of this press release.Higher debt levels resulting from the acquisition of WSI and higher interest rates in Canada and the U.S. partially offset adjusted EBITDA(A) improvements.Higher capital and landfill asset purchases, due in large part to the acquisition of WSI and other “tuck-in” acquisitions completed in the year also partially offset adjusted EBITDA(A) growth.Cash taxes also rose in the period, which was most notable in Canada.Higher Canadian cash taxes are the result of acquiring WSI, which has no meaningful loss carryforwards to shelter income subject to tax.FX also contributed to the free cash flow(B) increase period over period. Nine months ended For the nine months ended, free cash flow(B) increased.The WSI acquisition, other “tuck-in” acquisitions, organic growth and FX all contributed to the increase in free cash flow(B).Strong revenue growth contributed to the increase in adjusted EBITDA(A), which was partially offset by higher interest expense and higher current income tax expense and the reasons for these changes are largely consistent with those outlined above for the three months ended. 12 Capital and landfill purchases Capital and landfill purchases characterized as replacement and growth expenditures are as follows: Three months ended September 30 Nine months ended September 30 Change Change Replacement $ Growth ) Total $ ) Capital and landfill purchases - replacement Capital and landfill purchases characterized as “replacement” expenditures represent cash outlays to sustain current cash flows and are funded from free cash flow(B).Replacement expenditures include the replacement of existing capital assets and all construction spending at our landfills. Three months ended Excluding the impact of FX and the acquisition of WSI, replacement expenditures increased.The increase is a function of higher capital asset spending for vehicles and containers, partially offset by a decline in replacement spending at our landfills.The timing of landfill cell construction is the primary reason for the decline in landfill spending.The increase in capital asset replacement spending is due to a combination of timing, a larger comparative compliment of capital assets, and targeting the purchase of more capital assets in light of lower landfill spending. Nine months ended The reasons for the increase in year-to-date replacement spending are consistent with those outlined above for the three months ended. Capital and landfill purchases - growth Capital and landfill purchases characterized as “growth” expenditures represent cash outlays to generate new or future cash flows and are generally funded from free cash flow(B).Growth expenditures include capital assets, including facilities (new or expansion), to support new contract wins and organic business growth. Three months ended Excluding the impact of WSI and FX, growth expenditures increased.The increase is attributable to our U.S. segment as our Canadian segment recognized a comparative quarterly decline.The U.S. segment increase is due in large part to spending on equipment and infrastructure, while the Canadian segment decline is due to fewer comparative contract wins resulting in lower vehicle and equipment purchases versus the comparative quarter a year ago. Nine months ended Fewer comparative contract wins is the primary reason for the decline in year-to-date growth expenditures. Readers are reminded that revenue, adjusted EBITDA(A), and cash flow contributions realized from growth expenditures will materialize over future periods. 13 Long-term debt (all amounts are in thousands of U.S. dollars, unless otherwise stated) Summary details of our long-term debt facilities at September 30, 2010 are as follows: Available lending Facility drawn Letters of credit (not reported as long-term debt on the Condensed Consolidated Balance Sheet) Available capacity Canadian long-term debt facilities - stated in Canadian dollars Senior secured debenture, series B $ $ $
